IN THE SUPREME COURT OF IOWA
                          No. 144 / 06-1390

                        Filed January 26, 2007

IOWA SUPREME COURT ATTORNEY
DISCIPLINARY BOARD,

      Complainant,

vs.

WILLIAM T. MORRISON,

      Respondent.

________________________________________________________________________
      On review of the report of the Grievance Commission.



      Grievance Commission reports respondent has committed ethical

misconduct and recommends suspension of respondent’s license to

practice law. LICENSE SUSPENDED.



      Charles L. Harrington and Teresa A. Vens, Des Moines, for

complainant.



      William T. Morrison, Mason City, respondent, pro se.
                                          2


STREIT, Justice.

        A lawyer had a sexual relationship with a client he was

representing in a dissolution proceeding. Because such conduct may be

harmful to the client’s interest and reflects poorly on the legal profession,

we suspend the attorney’s license for three months.

        I.      Facts and Prior Proceedings

        William Morrison was admitted to the Iowa bar in 1989.                    He

presently has a law office in Mason City.              In June 2005, Morrison

reported to the Iowa Supreme Court Attorney Disciplinary Board

(“Board”) he “engaged in a sexual relationship with a female client while

representing her in a dissolution proceeding.” Morrison represented this

client from October 2004 through February 2005.                 They had sex on

several occasions from November 2004 through March 2005. Morrison

did not have a personal relationship with this client prior to November

2004.

        The Board filed a complaint against Morrison alleging he violated

the Iowa Code of Professional Responsibility for Lawyers1 by engaging in

a sexual relationship with a client.          In lieu of an evidentiary hearing

before the Grievance Commission, the Board and Morrison agreed to

submit the matter upon stipulation. The parties stipulated to the facts

above. Morrison acknowledged his conduct was unethical. The Board

noted Morrison cooperated with its investigation.                The parties also

included with the stipulation a private admonition Morrison received

from the Board in March 2004.                  Morrison was admonished for


        1Thiscourt adopted the Iowa Rules of Professional Conduct effective July 1,
2005. Because Morrison’s alleged misconduct occurred before July 1, 2005, the Iowa
Code of Professional Responsibility for Lawyers governs. In substance, the rules
regarding attorney-client sexual relationships remain unchanged. See Iowa R. of Prof’l
Conduct 32:1.8(j).
                                     3


“solicitation of a dissolution client for a social relationship by reason of

that dissolution client’s ‘attractiveness.’” The parties jointly recommend

Morrison’s conduct warrants suspension of his Iowa law license for sixty

days.     The Grievance Commission recommends Morrison’s license to

practice law be suspended for six months and that he enter and complete

a counseling program to address his “boundary issues.”            Morrison

reports he has already completed such a counseling program with a

psychologist in addition to marriage counseling.

        II.    Scope of Review

        We review the findings of the Grievance Commission de novo. Iowa

Ct. R. 35.10(1). We give weight to the Commission’s findings but we are

not bound by those findings. Iowa Supreme Ct. Attorney Disciplinary Bd.

v. McGrath, 713 N.W.2d 682, 695 (Iowa 2006).          The Board has the

burden to prove disciplinary violations by a convincing preponderance of

the evidence.    Iowa Supreme Ct. Attorney Disciplinary Bd. v. D’Angelo,

710 N.W.2d 226, 230 (Iowa 2006).         “This burden is ‘less than proof

beyond a reasonable doubt, but more than the preponderance standard

required in the usual civil case.’” Id. (quoting Iowa Supreme Ct. Bd. of

Prof’l Ethics & Conduct v. Lett, 674 N.W.2d 139, 142 (Iowa 2004)).

        III.   Merits

        Morrison admits he had a sexual relationship with a client. This is

a patent violation of Iowa Code of Professional Responsibility for Lawyers

DR 5-101(B) (lawyer shall not engage in sexual relations with a client)

and DR 1-102(A)(1) and (6) (lawyer shall not violate a disciplinary rule or

engage in any other conduct that adversely reflects on the fitness to

practice law). “Professional responsibility involves many gray areas, but

sexual relationships between attorney and client is not one of these.
                                     4


Such conduct is clearly improper.” Iowa Supreme Ct. Bd. of Prof’l Ethics

& Conduct v. Furlong, 625 N.W.2d 711, 714 (Iowa 2001).             Before

determining the appropriate sanction, we review the sound reasons for

prohibiting attorney-client sexual relationships.

      First, “[t]he unequal balance of power in the attorney-client

relationship, rooted in the attorney’s special skill and knowledge on the

one hand and the client’s potential vulnerability on the other, may enable

the lawyer to dominate and take unfair advantage.” Iowa Code of Prof’l

Responsibility EC 5-25.    This is why the client’s consent is irrelevant.

We have previously stated “the professional relationship renders it

impossible for the vulnerable layperson to be considered ‘consenting.’”

Iowa Supreme Ct. Bd. of Prof’l Ethics & Conduct v. Hill, 540 N.W.2d 43, 44

(Iowa 1995) (Hill II); accord Furlong, 625 N.W.2d at 714.

      Second, a sexual relationship between attorney and client may be

harmful to the client’s interest. This is true in any legal representation

but “presents an even greater danger to the client seeking advice in times

of personal crises such as divorce, death of a loved one, or when facing

criminal charges.” Iowa Code of Prof’l Responsibility EC 5-25.

      Third, an attorney-client sexual relationship may prevent the

attorney from competently representing the client. An attorney must be

able to objectively evaluate the client’s case.        The American Bar

Association stated "[t]he roles of lover and lawyer are potentially

conflicting ones as the emotional involvement that is fostered by a sexual

relationship has the potential to undercut the objective detachment that
is often demanded for adequate representation." ABA Comm. on Ethics

and Prof’l Responsibility, Formal Op. 92-364 (1992).
                                     5


      Finally, an attorney initiating a sexual relationship with a client or

attempting to do so may undercut the client’s trust and faith in the

lawyer. “Clients may rightfully expect that confidences vouchsafed to the

lawyer will be solely used to advance the client’s interest, and will not be

used to advance the lawyer’s interest, sexual or otherwise.” Iowa Code of

Prof’l Responsibility EC 5-25.

      We now turn to the appropriate sanction. We consider

      the nature and extent of the respondent’s ethical infractions,
      his fitness to continue practicing law, our obligation to
      protect the public from further harm by the respondent, the
      need to deter other attorneys from engaging in similar
      misconduct, our desire to maintain the reputation of the bar
      as a whole, and any aggravating or mitigating
      circumstances.

Iowa Supreme Ct. Bd. of Prof’l Ethics & Conduct v. Kallsen, 670 N.W.2d
161, 164 (Iowa 2003).      We give the discipline recommended by the

Grievance Commission its due respect although “‘the matter of sanction

is solely within the authority of this court.’” McGrath, 713 N.W.2d at 703

(quoting Iowa Supreme Ct. Bd. of Prof’l Ethics & Conduct v. Sloan, 692
N.W.2d 831, 833 (Iowa 2005)). Ultimately, we determine the appropriate
discipline based on the unique facts of each case.       Iowa Supreme Ct.

Attorney Disciplinary Bd. v. Zenor, 707 N.W.2d 176, 178 (Iowa 2005).

      This court does not tolerate attorney-client sexual relationships.

See McGrath, 713 N.W.2d at 703–04 (three-year suspension for

attempting to obtain and extorting sexual favors in exchange for legal

services); Furlong, 625 N.W.2d at 714 (eighteen-month suspension for

engaging in a sexual relationship with one client and encouraging her to

withdraw her complaint with the Board and sexually harassing another

client); Iowa Supreme Ct. Bd. of Prof’l Ethics & Conduct v. Steffes, 588
N.W.2d 121, 125 (Iowa 1999) (two-year suspension for attorney who took
                                        6


photographs of partially-clothed client under pretext of documenting her

back injury); Hill II, 540 N.W.2d at 45 (twelve-month suspension for

making unwelcome sexual advances toward client); Comm. on Prof’l

Ethics & Conduct v. Hill, 436 N.W.2d 57, 58–59 (Iowa 1989) (Hill I) (three-

month suspension for accepting vulnerable client’s offer to have sex in

exchange for money); Comm. on Prof’l Ethics & Conduct v. Durham, 279
N.W.2d 280, 285–86 (Iowa 1979) (reprimand for attorney kissing and

embracing    inmate   client).     In   the   present   case,   the     Grievance

Commission    recommends         Morrison’s   license   to   practice    law   be

suspended for six months and that he be required to complete a

counseling program to address his “boundary issues.” The Board on the

other hand recommends a sixty-day suspension because “this case does

not involve aggravating factors such as forced sexual advances or

commercial exploitation.”

      Our review is hindered by a limited record. Based on the parties’

stipulation, Morrison’s conduct does not appear to be particularly

egregious in comparison to our previous cases involving attorney-client
sexual relationships. But even a purely consensual sexual relationship

between attorney and client is clearly prohibited by DR 5-101(B) for the

reasons we have already stated.

      Like this case, Hill I involved an attorney representing a client in a

dissolution action. There, we said

      A lawyer undertaking a divorce action must recognize
      reconciliation is possible and may be in the best interest of
      his client. An attorney must be aware that the actions of the
      client and attorney may affect negotiations in the dissolution
      case, including determination of custody and visitation of
      minor children. Sexual intercourse between the lawyer and a
      client seeking a dissolution of marriage carries a great
      potential of prejudice both to the client and to the minor
      children of the marriage.
                                          7


Hill I, 436 N.W.2d at 59. Morrison’s client and her husband had at least

one minor child.      We do not know from the record if the relationship

between Morrison and his client prejudiced her in the dissolution action.

Nevertheless, at least the potential for harm existed and exists in any

attorney-client representation. See Steffes, 588 N.W.2d at 123 (sexual

harassment by attorney made client uncomfortable going to attorney’s

office so client did not seek attorney’s advice regarding pending criminal

charges).

      Moreover, Morrison has previously been admonished for making a

sexual advance toward another client. He became sexually involved with

the   client   in   this    particular   case   just   eight    months   after   the

admonishment. Clearly, Morrison has not learned his lesson. See Iowa

Supreme Ct. Bd. of Prof’l Ethics & Conduct v. Lemanski, 606 N.W.2d 11,

14 (Iowa 2000) (“The prior disciplinary history of an attorney is a factor

we consider in imposing sanctions.”). A suspension of Morrison’s license

to practice law is necessary and appropriate.                  We hereby suspend

Morrison’s license to practice law in Iowa for a minimum of three
months.

      IV.      Conclusion

      Morrison is suspended indefinitely from the practice of law with no

possibility of reinstatement for at least three months. This suspension

shall apply to all facets of the practice of law as provided in Iowa Court

Rule 35.12(3) and requires notification of clients as outlined in Iowa

Court Rule 35.21.          Upon any application for reinstatement, Morrison

must establish that he has not practiced law during the suspension

period and he has in all ways complied with the requirements of Iowa
                                 8


Court Rule 35.13. Costs are taxed to Morrison pursuant to Iowa Court

Rule 35.25(1).

      LICENSE SUSPENDED.